Exhibit 10.18
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

[logo_ex10-18.jpg]
Chicago   Dallas   Detroit   Düsseldorf   London   Los Angeles   Milan
Munich   New York   Paris   San Francisco   Shanghai   Tokyo   Washington, DC

November 29, 2010
 
Mr. Gregory Burns
Chief Executive Officer
Clark Holdings, Inc.
373 Park Avenue, 6th Floor
New York, NY 10016


Re:           Agreement for the Provision of Services


Dear Greg:


This letter, together with the attached Schedule(s) and General Terms and
Conditions, sets forth the agreement (“Agreement”) between AlixPartners, LLP, a
Delaware limited liability partnership (“AlixPartners”), and Clark Holdings,
Inc. (“Clark” or the Company), for the engagement of AlixPartners to provide
services to the Company.


All defined terms shall have the meanings ascribed to them in this letter and in
the attached Schedule(s) and General Terms and Conditions.


Generally, the engagement of AlixPartners shall be under the supervision of the
Board of Directors of the Company and the direct supervision of its Chief
Executive Officer.
 
Objectives and Tasks

 
AlixPartners will provide Christian Cook to serve as Interim President & Chief
Operating Officer to the Company, reporting to the Chief Executive Officer of
Clark Holdings, Inc.  Working collaboratively with the senior management team,
the Board of Directors and other Company professionals, Mr. Cook will assist the
Company in evaluating and implementing strategic and tactical options to improve
Clark’s financial performance.  In the ordinary course duties of President and
Chief Operating Officer of Clark Holdings, Inc., Christian’s role will include
working with the Company and its team to do the following:


President & Chief Operating Officer Responsibilities
 
·
Lead cost-savings initiatives at Clark Group, in collaboration with the Chief
Executive Officer of Clark Group, who will report to Christian Cook.

 
·
Work with Company’s Board of Directors, executive team, employees, customers and
other relevant stakeholders to further develop and execute the Company’s
strategic plan.

 
·
Focus on EBITDA improvement opportunities at the Company while maintaining
reasonable customer satisfaction.

 
·
Use reasonable efforts to help the Company remain in compliance with contractual
obligations that Clark has with its customers.

 
·
Develop and execute daily, weekly and monthly key performance indicators in
order to track and evaluate Clark’s performance.

 
·
Provide daily guidance and leadership to Company, employees and hourly labor.

 
 
  40 West 57th Street  |  29th Floor  |  New York,
NY  |  10019  |  212.490.2500  |  212.490-1344 fax  |  www.alixpartners.com

--------------------------------------------------------------------------------

 
 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

[logo_ex10-18.jpg]  

 
Greg Burns
November 29, 2010
Page 2 of 9
 
·
Provide oversight to an AlixPartners resource that will lead the Purchased
Transportation group and manage the cost performance of the recently won ALG
Mail business.

 
·
Assist the Chief Executive Officer and Board with any efforts to sell the
Company.

 
·
Assist with such other matters as may be requested that fall within
AlixPartners’ expertise and that are mutually agreeable.



In addition, AlixPartners will provide Rick Tullio to fill the role of Executive
Vice President, Purchased Transportation (“EVP”) for the Company’s subsidiary
Clark Group.  In Rick’s role as EVP he will report to Christian Cook as interim
President and COO of Clark Holdings, Inc.  All Clark Group personnel responsible
for purchased transportation activities will report to Rick.  In addition to the
responsibility for the day-to-day activities related to purchased
transportation, Rick’s responsibilities will also include:
 
·
Conducting negotiations and making commitments on behalf of Clark Group with
carriers and other transportation providers as needed

 
·
Focusing on improving total purchased transportation cost while maintaining
customer service levels

 
·
Working with Clark Group management to further improve and optimize it’s
transportation network

 
·
Assisting the Clark Group Chief Executive Officer with customer related
activities as needed

 
AlixPartners shall use commercially reasonable efforts to maintain customer
satisfaction.  Notwithstanding the foregoing, if during the course of this
engagement any of Clark’s customers terminates their relationship with Clark,
AlixPartners would not be liable to the Company for any such loss.


Staffing

 
Paul Svindland will be the managing director responsible for and will supervise
the overall engagement which will become effective on or about November 30,
2010.  The engagement will utilize two FTE’s for the term of the engagement, one
as Interim President & Chief Operating Officer, and the other as EVP of
Purchased Transportation.  Paul will be assisted by Christian Cook who will
serve as Interim President & Chief Operating Officer and Rick Tullio, to take
the role of EVP of Transportation, in charge of Purchased Transportation
corporate wide. It is anticipated that Rick Tullio will start at the Company on
November 30, 2010.  Christian Cook will work full time at the Company starting
December 15, 2010.  Paul Svindland will work at Clark between December 1 and
December 15, 2010 (when Christian Cook takes over).  In addition, AlixPartners
will provide a managing director from our Turnaround and Restructuring practice
to assist Paul and provide oversight to the engagement.
 
Timing and Fees

 
AlixPartners will commence this engagement on or about November 30, 2010 upon
receipt of a copy of the Agreement executed by the Company accompanied by the
first fee payment as set forth on Schedule 1.  Prior to accepting any officer
role, AlixPartners also requires internal approval from its Risk Management
Committee and confirmation that the Company has a Directors and Officers
Liability insurance policy in effect for at least $10 million including coverage
for the AlixPartners individual assuming the officer role.  In addition, no
press releases in connection with this engagement will be released to the public
prior to AlixPartners’ review and approval of the press release, receipt of the
executed Agreement and the first fee payment.  The engagement will be complete
on March 31, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

[logo_ex10-18.jpg]  

 
Greg Burns
November 29, 2010
Page 3 of 9
 
The Company shall compensate AlixPartners for its services, and reimburse
AlixPartners for expenses, as set forth on Schedule 1.


*      *      *


If these terms meet with your approval, please sign and return the enclosed copy
of the Agreement and wire transfer the first payment of $42,500.


We look forward to working with you.


Sincerely yours,


AlixPartners, LLP


/s/ Paul C. Svindland


Paul C. Svindland
Managing Director




Acknowledged and Agreed to:
Clark Holdings, Inc.
 
By:
Gregory E. Burns
Its:
Chief Executive Officer
Dated:
11/29/10

 
 
 

--------------------------------------------------------------------------------

 
 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

[logo_ex10-18.jpg]  

  
Schedule 1


Fees and Expenses


1.
Fees:  AlixPartners’ commits to a fixed fee of $340,000 for this engagement
subject to the scope, assumptions and personnel requirements herein remaining
unchanged. The fees will be paid as follows:

 
November 30, 2010:
  $ 42,500  
December 15, 2010:
  $ 42,500  
December 31, 2010:
  $ 42,500  
January 15, 2011:
  $ 42,500  
January 30, 2011:
  $ 42,500  
February 15, 2011:
  $ 42,500  
February 28, 2011:
  $ 42,500  
March 15, 2011:
  $ 42,500  


In the event that changes occur with respect to such scope, assumptions and/or
personnel requirements, including those due to unforeseen events, the parties
shall meet in good faith and agree to a revised fee arrangement.  If by mutual
agreement the engagement extends beyond the completion date of March 31, 2010,
AlixPartners’ services will be based on hours worked at standard hourly rates.


2.
Sale Fee:  In addition to the fixed fee, AlixPartners will be compensated for
its efforts by the payment of a Sale Fee.  The Company understands and
acknowledges that the Sale Fee is an integral part of AlixPartners’ compensation
for the engagement.



Sale Fee in connection with the sale of the Company (“Sale Fee”):  If the
Company is sold then Clark will pay AlixPartners a Sale Fee based on the
Transaction Price (defined below) of the Company.  The Sale Fee will be paid
according to the following schedule:
 
 
·
Company is sold (regardless of Transaction Price):  [*]

 
 
·
Transaction Price between [*]:  [*]

 
 
·
Transaction Price between [*]:  [*]

 
 
·
Transaction Price between [*]:  [*]

 
 
·
Transaction Price between [*]:  [*]

 
 
·
Transaction Price over [*]:  [*]



If this engagement is completed or terminated, AlixPartners shall remain
entitled to its Sale Fee payable in connection with the engagement if the
Company is sold within a period of 12 months from the date of completion or
termination.
 
The Transaction Price is defined as the total consideration paid to the Company
and its shareholders, including cash, debt assumed, deferred or contingent
purchase price, or other consideration, if any, that comprises the amount
necessary to consummate the transaction.
 
The Sale Fee shall be paid out of the proceeds at the closing of the
transaction.
 
 
Page 5 of 9

--------------------------------------------------------------------------------

 
 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

[logo_ex10-18.jpg]  

 



3.
Expenses:  In addition to the fees set forth in this Schedule, the Company shall
pay directly, or reimburse AlixPartners upon receipt of periodic billings, for
all reasonable out-of-pocket expenses incurred in connection with this
assignment, such as travel, lodging and meals.  Monthly expenses shall be capped
at a maximum of $8,000 per month.  Monthly expenses over $8,000 shall require
approval from Clark Holdings CEO.



4.
Break Fee:  AlixPartners does not require a Break Fee in connection with this
engagement.



5.
Retainer:  AlixPartners does not require a Retainer in connection with this
engagement.

 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 
AlixPartners, LLP
General Terms and Conditions

 
These General Terms and Conditions (“Terms”) are incorporated into the Agreement
between the Company and AlixPartners to which these Terms are attached.  In case
of conflict between the wording in the letter and/or schedule(s) and these
Terms, the wording of the letter and/or schedule(s) shall prevail.
 
 
Page 7 of 9

--------------------------------------------------------------------------------

 


Section 1.  Company Responsibilities.


The Company will undertake responsibilities as set forth below:


1.
Provide reliable and accurate detailed information, materials, documentation and



2.
Make decisions and take future actions, as the Company determines in its sole
discretion, on any recommendations made by AlixPartners in connection with this
Agreement.



AlixPartners’ delivery of the services and the fees charged are dependent on (i)
the Company’s timely and effective completion of its responsibilities; and (ii)
timely decisions and approvals made by the Company’s management.  The Company
shall be responsible for any delays, additional costs or other deficiencies
caused by not completing its responsibilities.


Section 2.  Retainer, Billing and Payments.


Retainer and Billing.  AlixPartners will submit monthly invoices for services
rendered and expenses incurred and will offset such invoices against the
Retainer.  Unless explicitly stated in the invoice, all amounts invoiced are not
contingent upon or in any way tied to the delivery of any reports or other work
product in the future.  Payment will be due upon receipt of the invoices to
replenish the Retainer to the agreed-upon amount.  Any unearned portion of the
Retainer will be returned to the Company at the termination of the engagement.
 
Payments. All payments to be made by the Company to AlixPartners shall be
payable upon receipt of invoice via wire transfer to AlixPartners’ bank account,
as follows:
 
Receiving Bank:
 
   
Receiving Account:
     
Currency:
 

 
Section 3.  Relationship of the Parties.


The parties intend that an independent contractor relationship will be created
by the Agreement.  As an independent contractor, AlixPartners will have complete
and exclusive charge of the management and operation of its business, including
hiring and paying the wages and other compensation of all its employees and
agents, and paying all bills, expenses and other charges incurred or payable
with respect to the operation of its business.  Of course, employees of
AlixPartners will not be entitled to receive from the Company any vacation pay,
sick leave, retirement, pension or social security benefits, workers’
compensation, disability, unemployment insurance benefits or any other employee
benefits.  AlixPartners will be responsible for all employment, withholding,
income and other taxes incurred in connection with the operation and conduct of
its business.


Nothing in this agreement is intended to create, nor shall be deemed or
construed to create a fiduciary or agency relationship between AlixPartners and
the Company or its Board of Directors.


Section 4.  Confidentiality.


AlixPartners shall use reasonable efforts to keep confidential all non-public
confidential or proprietary information obtained from the Company during the
performance of its services hereunder (the “Information”), and neither
AlixPartners nor its personnel will disclose any Information to any other person
or entity.  “Information” includes non-public confidential and proprietary data,
plans, reports, schedules, drawings, accounts, records, calculations,
specifications, flow sheets, computer programs, source or object codes, results,
models or any work product relating to the business of the Company, its
subsidiaries, distributors, affiliates, vendors, customers, employees,
contractors and consultants.


The foregoing is not intended to prohibit, nor shall it be construed as
prohibiting, AlixPartners from making such disclosures of Information that
AlixPartners reasonably believes is required by law or any regulatory
requirement or authority, or to clear client conflicts.  AlixPartners may make
reasonable disclosures of Information to third parties in connection with the
performance of AlixPartners’ obligations and assignments hereunder.  In
addition, AlixPartners will have the right to disclose to any person that it
provided services to the Company or its affiliates and a general description of
such services, but shall not provide any other information about its involvement
with the Company.  The obligations of AlixPartners under this Section 4 shall
survive the end of any engagement between the parties for a period of two (2)
years.


The Company acknowledges that all information (written or oral), including
advice and Work Product (as defined in Section 5), generated by AlixPartners in
connection with this engagement is intended solely for the benefit and use of
the Company (limited to its management and its Board of Directors) in connection
with the transactions to which it relates.  The Company agrees that no such
information shall be used for any other purpose or reproduced, disseminated,
quoted or referred to with attribution to AlixPartners at any time in any manner
or for any purpose without AlixPartners’ prior approval except as required by
law.
 
 
 

--------------------------------------------------------------------------------

 


Because of the nature of the services provided by AlixPartners, from time to
time, separate teams of AlixPartners professionals may concurrently represent
clients that are adverse to each other, or which may be viewed by clients to be
adverse.  Despite any such concurrent representation, each AlixPartners team
shall strictly preserve all client confidences, and not disseminate such
information externally, except pursuant to the terms of this engagement letter,
or to any AlixPartners professionals that are currently working for an entity
adverse to the Company.  The Company agrees that it does not consider such
concurrent representation of the Company and any adversary by separate
AlixPartners teams to be inappropriate and, therefore, waives any objections to
any such present or future concurrent representation.


Section 5. Intellectual Property.


All methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, writings and other intellectual property that AlixPartners has
created, acquired or developed prior to the date of this Agreement are, and
shall remain, the sole and exclusive property of AlixPartners, and the Company
shall not acquire any interest therein.  AlixPartners shall be free to use all
methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, writings and other intellectual property that AlixPartners may
create or develop in connection with this engagement, subject to its duty of
confidentiality to the extent that the same contain information or materials
furnished to AlixPartners by the Company that constitute Information referred to
in Section 4 above.  Except as provided above, all information, reports,
materials, software and other work product that AlixPartners creates or develops
specifically for the Company as part of this engagement (collectively known as
“Work Product”) shall be owned by the Company and shall constitute Information
referred to in Section 4 above.  AlixPartners may retain copies of the Work
Product subject to its obligations under Section 4 above.


Section 6. Framework of the Engagement.


The Company acknowledges that it is retaining AlixPartners solely to assist and
advise the Company as described in the Agreement.  This engagement shall not
constitute an audit, review or compilation, or any other type of financial
statement reporting engagement.


Section 7.  Indemnification and Other Matters.


The Company shall indemnify, hold harmless and defend AlixPartners and its
affiliates and its and their partners, directors, officers, employees and agents
(collectively, the “indemnitees”) from and against all claims, liabilities,
losses, expenses and damages arising out of or in connection with the engagement
of AlixPartners that is the subject of the Agreement.  The Company shall pay
damages and expenses as incurred, including reasonable legal fees and
disbursements of counsel.  In addition, the Company shall pay the costs of
AlixPartners’ professional time (AlixPartners’ professional time will be
reimbursed at AlixPartners’ rates in effect when such future time is required),
relating to or arising out of the engagement, including any legal proceeding in
which an indemnitee may be required or agree to participate but in which it is
not a party.  The indemnitees may, but are not required to, engage a single firm
of separate counsel of their choice in connection with any of the matters to
which this indemnification agreement relates.


In addition to the above indemnification, AlixPartners employees serving as
directors or officers of the Company or affiliates will be entitled to the
benefit of the most favorable indemnities and advancement of expenses provisions
provided by the Company to its directors and officers, whether under the
Company’s charter or by-laws, by contract or otherwise.


The Company shall use its best efforts to specifically include and cover, as a
benefit for their protection, AlixPartners employees and agents serving as
directors or officers of the Company or affiliates from time to time with direct
coverage as named insureds under the Company’s policy for directors’ and
officers’ (“D&O”) insurance.  The Company will maintain such D&O insurance
coverage for the period through which claims can be made against such
persons.  The Company disclaims a right to distribution from the D&O insurance
coverage with respect to such persons.  In the event that the Company is unable
to include AlixPartners employees and agents under the Company’s policy or does
not have first dollar coverage acceptable to AlixPartners in effect for at least
$10 million (e.g., such policy is not reserved based on actions that have been
or are expected to be filed against officers and directors alleging prior acts
that may give rise to a claim), AlixPartners may, at its option, attempt to
purchase a separate D&O policy that will cover AlixPartners employees and agents
only. The cost of same shall be invoiced to the Company as an out -of -pocket
cash expense.  If AlixPartners is unable to purchase such D&O insurance, then
AlixPartners reserves the right to terminate the Agreement.


AlixPartners is not responsible for any third-party products or services.  The
Company’s sole and exclusive rights and remedies with respect to any third party
products or services are against the third-party vendor and not against
AlixPartners, whether or not AlixPartners is instrumental in procuring the
third-party product or service.
 
AlixPartners shall not be liable to the Company except for actual damages
resulting from bad faith, self-dealing or intentional misconduct.
 
 
 

--------------------------------------------------------------------------------

 


Section 8.  Governing Law and Arbitration.


The Agreement is governed by and shall be construed in accordance with the laws
of the State of New York with respect to contracts made and to be performed
entirely therein and without regard to choice of law or principles thereof.


Any controversy or claim arising out of or relating to the Agreement, or the
breach thereof, shall be settled by arbitration.  Each party shall appoint one
non-neutral arbitrator.  The two party arbitrators shall select a third
arbitrator.  If within 30 days after their appointment the two party arbitrators
do not select a third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association (AAA).  The arbitration shall be conducted in
Southfield, Michigan under the AAA’s Commercial Arbitration Rules, and the
arbitrators shall issue a reasoned award.  The arbitrators may award costs and
attorneys’ fees to the prevailing party.  Judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.  In the
event the Company files under Chapter 11, the Company and AlixPartners agree
that the Bankruptcy Court shall have jurisdiction over any and all matters
arising under or in connection with this Agreement, including the
indemnification provisions outlined in Section 7, above.


Notwithstanding the foregoing, for any claim relating to the non-payment of fees
or expenses due to AlixPartners under this Agreement AlixPartners may in its
sole discretion proceed directly to a court of competent jurisdiction to enforce
the terms of this Agreement.


In any court proceeding arising out of this Agreement, the parties hereby waive
any right to trial by jury.


Section 9.  Termination and Survival.


The Agreement may be terminated at any time by written notice by one party to
the other; provided, however, that notwithstanding such termination AlixPartners
will be entitled to any fees and expenses due under the provisions of the
Agreement, including the Sale Fee in accordance with Schedule 1.  Such payment
obligation shall inure to the benefit of any successor or assignee of
AlixPartners.


Additionally, unless the Agreement is terminated by the Company for Cause (as
defined below) or due to circumstances described in the Sale Fee provision in
the Agreement, AlixPartners shall remain entitled to the Sale Fee(s) that
otherwise would be payable for the greater of 12 months from the date of
termination or the period of time that that has elapsed from the date of the
Agreement to the date of termination.  Cause shall mean:


(a)      an AlixPartners employee acting on behalf of the Company is convicted
of a felony, or


(b)      it is determined in good faith by the Board of Directors of the Company
after 30 days notice and opportunity to cure, that either (i) an AlixPartners
employee is engaging in misconduct injurious to the Company, or (ii) an
AlixPartners employee is breaching any of his or her material obligations under
this Agreement, or (iii) an AlixPartners employee is willfully disobeying a
lawful direction of the Board of Directors or senior management of the Company.


Sections 2, 4, 5, 7, 8, 9, 10 and 11 of these Terms, the provisions of Schedule
1 and the obligation to pay accrued fees and expenses shall survive the
expiration or termination of the Agreement.


Section 10.  Non-Solicitation of Employees


The Company acknowledges and agrees that AlixPartners has made a significant
monetary investment recruiting, hiring and training its personnel.  During the
term of this Agreement and for a period of two years after the final invoice is
rendered by AlixPartners with respect to this engagement (the “Restrictive
Period”), the Company and its affiliates agree not to directly or indirectly
hire, contract with, or solicit the employment of any of AlixPartners’ Managing
Directors, Directors, or other employees/contractors.  


If during the Restrictive Period the Company or its affiliates directly or
indirectly hires or contracts with any of AlixPartners’ Managing Directors,
Directors, or other employees/contractors, the Company agrees to pay to
AlixPartners as liquidated damages and not as a penalty the sum total of: (i)
for a Managing Director, one million U.S. dollars ($1,000,000 USD); (ii) for a
Director, five hundred thousand U.S. dollars ($500,000 USD); and (iii) for any
other employee/contractor, two hundred fifty thousand U.S. dollars ($250,000
USD).  The Company acknowledges and agrees that liquidated damages in such
amounts are (x) fair, reasonable and necessary under the circumstances to
reimburse AlixPartners for the costs of recruiting, hiring and training its
employees as well as the lost profits and opportunity costs related to such
personnel, and to protect the significant investment that AlixPartners has made
in its Managing Directors, Directors, and other employees/ consultants; and (y)
appropriate due to the difficulty of calculating the exact amount and value of
that investment.  


The Company also acknowledges and agrees that money damages alone may not be an
adequate remedy for a breach of this provision, and the Company agrees that
AlixPartners shall have the right to seek a restraining order and/or an
injunction for any breach of this non-solicitation provision.  If any provision
of this section is found to be invalid or unenforceable, then it shall be deemed
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable.
 
 
 

--------------------------------------------------------------------------------

 


Section 11.  General.


Severability.  If any portion of the Agreement shall be determined to be invalid
or unenforceable, the remainder shall be valid and enforceable to the maximum
extent possible.


Entire Agreement.  These Terms, the letter agreement into which they are
incorporated and the Schedule(s) to such letter agreement contain the entire
understanding of the parties relating to the services to be rendered by
AlixPartners and may not be amended or modified in any respect except in a
writing signed by the parties.  AlixPartners is not responsible for performing
any services not specifically described herein or in a subsequent writing signed
by the parties.


Joint and Several.  If more than one party signs this Agreement, the liability
of each party shall be joint and several.


Limit of Liability.  AlixPartners shall not be liable for incidental or
consequential damages under any circumstances, even if it has been advised of
the possibility of such damages.  AlixPartners’ aggregate liability, whether in
tort, contract, or otherwise, is limited to the amount of fees paid to
AlixPartners for services on this engagement (the “Liability Cap”).  The
Liability Cap is the total limit of AlixPartners’ aggregate liability for any
and all claims or demands by anyone pursuant to this Agreement, including
liability to the Company, to any other parties hereto, and to any others making
claims relating to the work performed by AlixPartners pursuant to this
Agreement.  Any such claimants shall allocate any amounts payable by
AlixPartners among themselves as appropriate, but if they cannot agree on the
allocation it will not affect the enforceability of the Liability Cap.  Under no
circumstances shall the aggregate of all such allocations or other claims
against AlixPartners pursuant to this Agreement exceed the Liability Cap.


Notices.  All notices required or permitted to be delivered under the Agreement
shall be sent, if to AlixPartners, to:


AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI  48075
Attention:  General Counsel


and if to the Company, to the address set forth in the Agreement, to the
attention of the Company’s General Counsel, or to such other name or address as
may be given in writing to the other party.  All notices under the Agreement
shall be sufficient if delivered by facsimile or overnight mail. Any notice
shall be deemed to be given only upon actual receipt.
 
 
 

--------------------------------------------------------------------------------

 